Title: From George Washington to Nathanael Greene, 18 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir,
                     Head Qrs Octr 18th
                     1780
                  
                  Your letter of the 16th was delivered me an hour since—I am
                     aware, that the command you are entering upon will be attended with peculiar
                     difficulties and embarrassments; but the confidence I have in your abilities,
                     which determined me to choose you for it, assures me you will do every thing
                     the means in your power will permit to surmount them and stop the progress of
                     the evils which have befallen and still menace the Southern States. You may
                     depend on all the support I can give you; from the double motives of regard to
                     you personally and to the public good.
                  I wish circumstances could be made to corrispond with your wishes
                     to spend a little time at home previous to your setting out; but your presence
                     with your command as soon as possible is indispensable.
                  The Embarkation at New York sailed the 16th, in all probability
                     destined to cooperate with Cornwallis who by the last advices was advanced as
                     far as Charlotte—I hope to see you without delay, and that your health will be
                     no obstacle to your commencing your journey. With the sincerest regard I
                     am—Dear Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               